    Case 6:20-cv-02267-EJK Document 34 Filed 08/13/21 Page 1 of 10 PageID 383




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

J. H.,

                     Plaintiff,

v.                                                       Case No: 6:20-cv-2267-EJK

SCHOOL BOARD OF ORANGE
COUNTY, FLORIDA,

                     Defendant.

                                       ORDER 1

         This cause comes before the Court on Plaintiff’s Motion for Entry of Default

Judgment and Other Relief Against Defendant School Board of Orange County (the

“Motion”) (Doc. 33), filed June 17, 2021. While Defendant School Board of Orange

County, Florida (“School Board”) appeared in the case, it did not respond to the

Complaint and was consequently defaulted. (Doc. 32.) Upon review of the Motion,

the Complaint (Doc. 1), and the Administrative Record (Doc. 22) in this case, the

Motion is due to be denied.




1
 On February 26, 2021, both parties consented to the exercise of jurisdiction by a
magistrate judge. (Doc. 21.) Accordingly, the case was referred to the undersigned by
an Order of Reference the same day. (Doc. 23.)
     Case 6:20-cv-02267-EJK Document 34 Filed 08/13/21 Page 2 of 10 PageID 384




I.       BACKGROUND 2

         Plaintiff, J.H., filed this case pursuant to the Individuals with Disabilities Act

(“IDEA”), 20 U.S.C. §§ 1400–1482, seeking reversal of a Florida Administrative Law

Judge’s (“ALJ’s”) Final Order of Dismissal (“Order”), dated September 29, 2020,

which dismissed Plaintiff’s due process complaint without prejudice. (See Docs. 1, 1-

1.) Plaintiff is a student with a disability who is eligible for special education and is

entitled to the services and protections of the IDEA under the eligibility categories of

Intellectual Disability and Autism Spectrum Disorder. (Doc. 1 ¶¶ 3, 30.) Prior to

moving to the United States in 2018, Plaintiff lived in the Philippines, where he

received only one year of formal education. (Id. ¶ 34.) His native language is Tagalog

and he cannot fluently speak, read, or write in English. (Id. ¶ 35.)

         Plaintiff was 17 years old, in the 11th grade, and enrolled in an Orange County

public school when a disagreement arose regarding a March 4, 2020, speech and

language evaluation of Plaintiff conducted by Defendant. 3 (Id. ¶ 31.) Thus, on August

31, 2020, Plaintiff filed a request, via his aunt, Marilyn Card, for a due process hearing

(“Due Process Complaint”), wherein she raised procedural and substantive claims

pursuant to the IDEA. (Doc. 1 ¶ 24.) Plaintiff’s request was then forwarded to Florida’s


2
  On default, a defendant admits the well-pleaded allegations of fact in the complaint.
Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d 1298, 1307 (11th Cir.
2009).
3
  Under IDEA, Defendant is a Local Education Agency (“LEA”) as defined by 20
U.S.C. § 1401(19)(A). (Doc. 1 ¶¶ 17, 31.) As an LEA, Defendant is required to make
available to Plaintiff a Free Appropriate Public Education (“FAPE”) or to have such
complaints addressed in mediation when disagreements arise with the FAPE,
pursuant to 20 U.S.C. § 1415(b)(5), (6). (Id. ¶¶ 4, 17.)



                                            -2-
  Case 6:20-cv-02267-EJK Document 34 Filed 08/13/21 Page 3 of 10 PageID 385




Division of Administrative Hearings on September 2, 2020, for further proceedings.

(Id.) Plaintiff’s Due Process Complaint requested, among other things, an Independent

Educational Evaluation (“IEE”) to dispute the speech and language evaluation

conducted by Defendant on March 4, 2020. (Id.; R. at 93.) At the time the Due Process

Complaint was filed, Plaintiff had turned 18 years old. (Doc. 1 ¶ 3.)

      On September 15, 2020, Defendant filed its Motion to Dismiss for Lack of

Standing and for Being Moot (“Motion to Dismiss”), attaching the Student’s

individualized educational program, dated May 18, 2020. (Id. ¶ 25.) The Motion

argued that the ALJ should dismiss the Complaint because: (1) Plaintiff had already

turned 18, so all rights accorded to his parents transferred to him and his aunt did not

have standing to file the Due Process Complaint, and (2) an IEE had already been

provided. (R. at 66–67.)

      Plaintiff’s aunt responded to Defendant’s Motion to Dismiss on September 22,

2020. (R. at 85–89.) Attached to that response was an executed power of attorney (in

English), appointing Plaintiff’s mother and, in the alternative, his aunt, as agents for

Plaintiff. (Doc. 1 ¶ 26; R. 90–93.)

      Instead of holding a due process hearing, on September 29, 2020, the ALJ issued

an Order dismissing the case. (Doc. 1 ¶ 27.) The Order found in pertinent part:

             In the instant case, the Complaint and Response to the Motion to
             Dismiss, indicate that the Student has reached the age of majority,
             but also does not have the capacity to sign legal documents. Given
             that lack of capacity, the Power of Attorney purportedly signed by
             the Student cannot be given legal weight in this proceeding.
             Further, the Complaint contains no allegations that the Student
             has had a guardian advocate appointed to make educational



                                          -3-
  Case 6:20-cv-02267-EJK Document 34 Filed 08/13/21 Page 4 of 10 PageID 386




              decisions as provided by section 393.12, Florida Statutes. In fact,
              that process is underway, but has not yet been completed. As such,
              the Complaint fails to allege facts sufficient to establish that the
              aunt has standing or authority to file a complaint and request a due
              process hearing on behalf of the Student.

(Doc. 1-1 at 3.) Consequently, the ALJ dismissed the action without prejudice:

              to the Student [so that he may file] a due process hearing request
              on the Student's own behalf if the Student has not been determined
              incompetent under State law and has not had a guardian advocate
              appointed to make educational decisions as provided by section
              393.12. Further, this dismissal is without prejudice to the aunt or
              other appropriate person filing a due process complaint should
              they be appointed guardian with the authority to make educational
              decisions on behalf of the Student

(Id. at 4.)

       Plaintiff’s Complaint seeks reversal of the Order because the ALJ “overreached

her authority in holding that Plaintiff was incapacitated and thus refusing his [power

of attorney].” (Doc. 1 ¶¶ 52, 53.)

II.    STANDARD

       A district court may enter a default judgment against a properly served

defendant who fails to defend or otherwise appear. Fed. R. Civ. P. 55(b)(2). The mere

entry of a default by the Clerk does not, in itself, warrant the Court’s entering a default

judgment. See Tyco Fire & Sec. LLC v. Alcocer, 218 F. App’x 860, 863 (11th Cir. 2007).

Rather, a defaulted defendant is only deemed to admit the plaintiff’s well-pled

allegations of fact. Id. “Thus, before entering a default judgment for damages, the

district court must ensure that the well-pleaded allegations in the complaint, which are

taken as true due to the default, actually state a substantive cause of action and that




                                           -4-
  Case 6:20-cv-02267-EJK Document 34 Filed 08/13/21 Page 5 of 10 PageID 387




there is a substantive, sufficient basis in the pleadings for the particular relief

sought.” Id. (emphasis in original).

      “Once liability is established, the court turns to the issue of relief.” Enpat, Inc. v.

Budnic, 773 F. Supp. 2d 1311, 1313 (M.D. Fla. 2011). “Pursuant to Federal Rule of

Civil Procedure 54(c), ‘[a] default judgment must not differ in kind from, or exceed in

amount, what is demanded in the pleadings,’ and a court may conduct hearings when

it needs to determine the amount of damages, establish the truth of any allegation by

evidence, or investigate any other matter.” Id. (citing Fed. R. Civ. P. 55(b)(2).) Where

all the essential evidence is of record, an evidentiary hearing on damages is not

required. SEC v. Smyth, 420 F.3d 1225, 1232 n.13 (11th Cir. 2005).

   III.   DISCUSSION

          A. Service of Process, Jurisdiction, and Venue

      Service of process is deemed effective as Defendant appeared in this case and

did not contest service. (Doc. 10.) Jurisdiction is vested in this Court pursuant to 28

U.S.C. § 1331 because this case arises under federal law. See 20 U.S.C. § 1415(i)(3)(A).

(Doc. 1 ¶ 18.) Venue in this Court is proper under 28 U.S.C. § 1391(b) because the

Defendant is located within Orange County, which is within the jurisdiction of this

judicial district, and all of the events or omissions that are the subject of the Complaint

occurred in Orange County. (Id. ¶ 19.)




                                           -5-
  Case 6:20-cv-02267-EJK Document 34 Filed 08/13/21 Page 6 of 10 PageID 388




          B. Plaintiff’s Claim

      “The IDEA extends federal financial assistance to states that agree to provide

an education to children with disabilities consistent with the standards and

requirements set out in the statute.” R.L. v. Miami-Dade Cty. Sch. Bd., 757 F.3d 1173,

1177 (11th Cir. 2014) (citing 20 U.S.C. § 1412(a)). Procedurally, the IDEA allows

parents (or the child, upon turning 18) to file a complaint with the appropriate state

administrative agency and receive a due process hearing before an ALJ to resolve

disagreements between parents and the school regarding the child’s education. Id. at

1177–78 (citing § 1412(f)(1)(A)). “If either party disagrees with the administrative

agency’s decision, they can appeal by filing suit either in state court or in United States

District Court.” Id. at 1178 (citing § 1415(i)(2)(A)).

      The Eleventh Circuit has articulated the follow standard of review of an ALJ’s

Order in an IDEA case:

             On appeal, the District Court reviews the evidence
             presented to the ALJ and may hear additional evidence if
             needed. Id. § 1415(i)(2)(C)(i)-(ii). After reviewing all the
             evidence, the District Court may grant relief without a trial
             by issuing what we have called a “judgment on the
             record.” Loren F. v. Atlanta Indep. Sch. Sys., 349 F.3d 1309,
             1313 (11th Cir. 2003). A District Court may issue a
             judgment on the record based “on the preponderance of
             the evidence,” 20 U.S.C. § 1415(i)(2)(C)(iii), even when
             facts are in dispute. Loren F., 349 F.3d at 1313. When
             weighing the evidence, the District Court gives “due
             weight” to the ALJ decision, and “must be careful not to
             substitute its judgment for that of the state educational
             authorities.” Walker Cnty. Sch. Dist. v. Bennett, 203 F.3d
             1293, 1297 (11th Cir. 2000). But the ALJ is not entitled to
             blind deference. The District Court is free to accept the




                                           -6-
  Case 6:20-cv-02267-EJK Document 34 Filed 08/13/21 Page 7 of 10 PageID 389




             ALJ's conclusions that are supported by the record and
             reject those that are not. Loren F., 349 F.3d at 1314. At the
             same time, when the District Court rejects the ALJ's
             conclusions, it is “obliged to explain why.” Id. at 1314 n. 5
             (quotation mark omitted).

Id. (emphases added).

      As previously stated, Plaintiff’s Complaint seeks reversal of the Order because

he asserts that the ALJ “overreached her authority in holding that Plaintiff was

incapacitated and thus refusing his [power of attorney].” Thus, the question for the

Court is whether the record in this case supports that conclusion.

      Under the IDEA, parents are given the authority to enforce their child’s rights,

but that authority transfers to the child when he or she turns 18 “except for a child with

a disability who has been determined to be incompetent under State law.” 20 U.S.C.

§ 1415(m)(1)(B). To that end, Florida law provides:

             (8) Transfer of Parental Rights at the Age of Majority.

             (a) When a student with a disability reaches the age of
             eighteen (18), (except for a student with a disability who has
             been determined incompetent under State law or who has
             had a guardian advocate appointed to make educational
             decisions as provided by Section 393.12, F.S.), the right to
             notice under this rule is retained as a shared right of the
             parent and the student.

             (b) All other rights afforded to parents under Rules 6A-
             6.03011 through 6A-6.0361, F.A.C., transfer to the student.

Rule 6A-6.03311(8)(a), (b) (2014), Fla. Admin. Code, Procedural Safeguards for

Students with Disabilities.




                                          -7-
  Case 6:20-cv-02267-EJK Document 34 Filed 08/13/21 Page 8 of 10 PageID 390




         Plaintiff insists that, because he had reached the age of majority and had not

either been determined incompetent or had a guardian advocate appointed when his

aunt filed his Due Process Complaint, he had the authority to execute the power of

attorney allowing his aunt to file the claim on his behalf. (Doc. 33 at 12.) In the ALJ’s

Order, she found that, based on the evidence submitted in the Due Process Complaint

and Plaintiff’s response to the Motion to Dismiss, Plaintiff did not “have the capacity

to sign legal documents.” (Doc. 1-1 at 3.) She went on to find that “given the lack of

capacity, the Power of Attorney purportedly signed by the Student cannot be given

legal weight in th[ese] proceedings.” (Id.) Rejecting the power of attorney and finding

that Plaintiff did not otherwise have a guardian advocate appointed, she found that

Plaintiff’s aunt lacked standing to file the Due Process Complaint. (Id.)

         Thus, Plaintiff’s main contention is that the ALJ did not accept the power of

attorney. In rejecting the power of attorney, the ALJ cited the

               multitude of evaluations all of which demonstrate that the
               Student functions at or below 1 percent of the population,
               is on an Access Points curriculum and generally incapable
               of understanding the significance of signing a legal
               document; and an order from the Circuit Court appointing
               a guardian advocate to represent the Student in the ongoing
               guardianship proceeding.

(Id. at 2.) In the decretal of the Order, the ALJ noted that the dismissal was without

prejudice to either the student filing it on his own behalf or the aunt or other

appropriate person re-filing the complaint should they be appointed his guardian. (Id.

at 4.)




                                          -8-
    Case 6:20-cv-02267-EJK Document 34 Filed 08/13/21 Page 9 of 10 PageID 391




        Plaintiff focuses on fact that he had attained the age of majority, had not been

adjudicated incompetent, and had no guardian appointed—and therefore retained the

legal right to appoint a power of attorney. (Doc. 33 at 8–17.) The ALJ did not dispute

that Plaintiff had, in fact, turned 18, had not been adjudicated incompetent, and had

no guardian. The ALJ simply rejected the power of attorney appointing the aunt as

power of attorney.

        Plaintiff argues that the ALJ improperly rejected the power of attorney because

she did not comply with Florida Statute § 709.2120, which governs rejection of a

power of attorney. But a review of that statute allows a person to reject a power of

attorney if the person “believes in good faith that the power is not valid.” Fla. Stat. §

709.2120(4)(e) (2020). The ALJ here articulated a good faith basis for rejecting the
                                                             4
power of attorney based on the evidence in the record.           Additionally, while not

addressed by the ALJ, Plaintiff alleged in the Complaint that he does not speak or read

the English language fluently, and the power of attorney is entirely in English, with no

evidence it was translated or explained to him in his native language before signing.

In sum, the ALJ properly dismissed the case, finding that the aunt was the improper




4
  Plaintiff also argues the ALJ improperly deemed Plaintiff incapacitated, but the
undersigned does not reach that conclusion. The Order of Dismissal does not find
Plaintiff “incapacitated” as contemplated under Chapter 744, Florida Statues. Rather,
the ALJ found that, given the evidence in the record, Plaintiff could not have
understood the legal significance of signing the power of attorney and therefore, gave
the power of attorney no legal effect.




                                          -9-
 Case 6:20-cv-02267-EJK Document 34 Filed 08/13/21 Page 10 of 10 PageID 392




party to bring the Due Process Complaint under IDEA and that the ALJ had a good

faith basis for rejecting Plaintiff’s power of attorney.

   IV.     CONCLUSION

       Upon consideration of the foregoing, it is ORDERED and ADJUDGED as

follows:

       1. Plaintiff’s Motion for Entry of Default Judgment and Other Relief against

           Defendant School Board of Orange County (Doc. 33) is DENIED.

       2. The ALJ’s Order is AFFIRMED. The Clerk of Court is DIRECTED to

           enter judgment in favor of Defendant and against Plaintiff.

       3. The pending motion for summary judgment (Doc. 25) is DENIED AS

           MOOT.

       4. The Clerk of Court is DIRECTED to close the case.

       DONE and ORDERED in Orlando, Florida on August 13, 2021.




Copies furnished to:

Counsel of Record




                                           - 10 -
